IN THE SUPREME COURT OF THE STATE OF NEVADA


JEFF ERIC CONTRERAS,                                   No. 84270
                 Appellant,
                   VS.

THE STATE OF NEVADA,
                 Respondent.                                FILED
                                                            PIAR 9 2022
                                                                 A. BROWN
                                                             OFSY E COURT
                                                       BY    Depu   CLERK
                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order of
commitment. Eighth Judicial District Court, Clark County; Christy L.
Craig, Judge.
            Appellant filed a pro se notice of appeal on February 23, 2022.
At that time, attorney Ronald A. Colquitt was inadvertently added as
counsel for appellant. On March 2, 2022, this court issued an order to show
cause and suspended briefing, directing Colquitt to respond. On March 10,
2022, Colquitt filed a notice of nonrepresentation of appellant, informing
the court that the appeal exceeds the scope of his retainer with appellant,
and he "is not involved in any way with the current appeal filed by
Appellant." Further, he notes that the notice of appeal was filed without
his knowledge and participation, and without his advice or consent.
Accordingly, the clerk of this court shall remove Ronald A. Colquitt as
counsel for appellant. The March 2, 2022, order to show cause is vacated.




      'Based on this notice of nonrepresentation, this court takes no action
in regard to the notice of withdrawal of appeal filed by Mr. Colquitt on
March 17, 2022.


                                                                     ()can--
                              This court's review of this appeal reveals a jurisdictional defect,
                  specifically, no statute or court rule provides for an appeal from an order of
                  commitment. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                  (1990) (providing that the right to appeal is statutory; where no statute or
                  court rule provides for an appeal, no right to appeal exists). This court
                  concludes that it lacks jurisdiction and dismisses this appeal. If appellant
                  determines that pursuit of a petition for extraordinary relief is warranted,
                  he may file a petition in this court pursuant to NRAP 21. This court
                  expresses no opinion on the merits of any such petition if filed.
                              It is so ORDERED.




                                            SaLtkap
                                          Silver
                               •




                  Cadish                                     Pickering




                  cc:   Hon. Christy L. Craig, District Judge
                        Ronald A. Colquitt, Esq., Chtd.
                        Jeff Eric Contreras
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) MI/A wellm.
                                                        2